acknowledged significant advice may be disseminated cc el gl icplucinski cc dom it a djparent tl-n-2902-97 acknowledged sca associate district_counsel salt lake city cc wr rmd slc assistant chief_counsel income_tax accounting assistant chief_counsel general litigation significant service_center advice request processing of deferred income_tax payments this responds to your request for significant advice dated date in connection to questions posed by the ogden service_center disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in the ccdm this document may contain confidential information subject_to the attorney-client and deliberative_process privilege therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representative issue whether the service may collect the unpaid portion of the deferred two-thirds of the taxpayer’s income_tax_liability conclusion the service may collect the underlying deferred income_tax_liability to the extent that this liability was not satisfied by actual payments made by the taxpayer tl-n-2902-97 facts under section d of the omnibus budget reconciliation act hereinafter obra high-bracket taxpayers were allowed to pay the increased amount of their income_tax_liability in installments over a three year period taxpayers paid the first installment as part of the tax paid with their return taxpayers made the election to defer the payment of two-thirds of the tax increase on their form_1040 by attaching a form_8841 and inserting the amount to be deferred on line 58b of the payments section of the form_1040 the first of the two deferred payments was due by date and the second deferred payment was due by date the service assessed the full amount of the tax due for the tax_year when the return was processed the deferred payments were treated as credits if done properly the service coded the credits as a tc entry with a credit reference of tc this coding and credit reference was designed to identify the credit as a deferral of tax while the coding made it appear as if the account was fully paid it was also supposed to trigger the issuance of notices reminding the taxpayers to send in their installment payments for the deferred amounts in addition when a payment was credited to a taxpayer’s account a computer_program was supposed to automatically reverse the tc code credit thus preventing the payment from being refunded to the taxpayer the computer_program however did not always work correctly moreover in a number of instances the service incorrectly treated the deferred_tax_liability as an excess fica payment excess social_security medicare and rrta tax withheld was reported on line 58a of the form_1040 these supposed excess fica payments were then credited to the taxpayer’s account as payments in satisfaction of the underlying liability these credits were not coded as a tc entry hence when a taxpayer sent in a payment for the tax_liability the service would refund the payment because the account appeared paid in some instances the service would contact the taxpayer to inquire why the taxpayer sent in a payment for the tax_year this inquiry sometimes resulted in the taxpayer’s account being corrected and the payment being properly applied to the deferral tl-n-2902-97 taxpayers were also authorized to apply all or part of any overpayment from the two subsequent tax years to their deferred_tax_liability see revproc_94_58 1994_2_cb_745 for returns received after date the service had its computers programmed to automatically setoff the overpayment against the deferred portion of the tax_liability the programming worked as long as the account had the tc credit entry on it however where the service incorrectly input the deferral as an excess fica credit the overpayment was simply refunded to the taxpayer as if the liability was paid in full for returns filed before date the service_center processed the returns but held the money until it posted the payment to the account on date because these payments were processed manually it enabled the service to correct many errors which it previously made in designating the deferred_amount of tax however not all procedural errors were corrected in time for the payment to correctly post to the account thereby leading to the issuance of a number of erroneous refunds discussion an assessment can only be extinguished or satisfied by the taxpayer’s actual payments and then only to the extent of those payments see 86_f3d_1067 11th cir once an assessment is paid it is extinguished 63_f3d_83 1st cir assessment can only be extinguished by payment tendered by the taxpayer not irs error 49_f3d_340 7th cir taxpayer’s payment of assessed liability extinguished the assessment thus w hen a taxpayer mails the service a check in the full amount of his assessed tax_liability and the service cashes it the taxpayer’s liability is satisfied o’bryant f 3d pincite inadvertent the instructions for line of the form_1040 informed the taxpayer that if he filed a form_8841 with his tax_return he could apply part or all of his refund by writing on the dotted line next to line the words obra install and the amount to be applied the instructions informed the taxpayer that the refund would first be applied to other outstanding federal tax_liabilities before being applied to the installment due regardless of the taxpayer’s instructions tl-n-2902-97 procedural errors on the part of the service do not generally extinguish an otherwise valid assessment clark f 3d pincite when the service erroneously credits the taxpayer’s account the underlying assessment is not satisfied see 109_f3d_570 9th cir instead the assessment remains on the rolls unabated and unsatisfied and may be collected by using normal collection procedures within the ten-year collection_period after the service corrects its mistake sec_6502 the service may correct its own procedural errors in classifying the deferred two-thirds of the taxpayer's income_tax_liability at any time see 311_fsupp_1184 s d n y the service can reinstate a liability that has been abated or reduced as a result of a mistake of fact or clerical_error not going to the determination of the tax imposed the service is not bound by the expiration of the statute_of_limitations on assessment because the service is not reassessing the taxpayer's liability id the service correctly assessed the full amount of the tax due for the tax_year when the taxpayer filed his or her return for that year to the extent that the service erroneously treated the deferred_amount as excess fica payments the service may correct those errors at any time the reversal of incorrect credits however does not automatically revive the underlying assessment only to the extent that the underlying assessment for the tax_year was not paid_by the taxpayer can the service take administrative collection action on that assessment see eg bilzerian f 3d pincite once an assessment is paid it is extinguished problems associated with taxpayer's payments in order to ascertain whether the underlying assessment has been paid the service should first examine the taxpayer's account if the taxpayer's account for the tax_year reflects any payments the underlying assessment is extinguished in the amount of these payments regardless whether the service kept or refunded these payments for example lets assume that the taxpayer's original income_tax_liability subject_to payment by we suggest that the service afford the affected taxpayers an opportunity to satisfy their liability before the service takes any additional steps to collect the unpaid portion of the deferred liability tl-n-2902-97 installments was dollar_figure and the taxpayer made two payments in the amount of dollar_figure each - one with the tax_return and one by date the second payment however was refunded as a result of the service’s error in coding the credit after correcting the error in coding the credit the service can administratively collect only an additional dollar_figure of the original assessment this dollar_figure represents the amount of the original assessment dollar_figure minus the two payments totalling dollar_figure the dollar_figure refund may be recovered by following proper erroneous refund procedures such as by securing a voluntary repayment of these refunds by offsetting the resulting underpayment against a refund due the taxpayer with respect to any year or any type of tax or by filing an erroneous refunds suit pursuant to sec_7405 all three of these options are subject_to the time limitations set forth in sec_6532 problems associated with overpayment option the legislative_history of obra indicates that the service was given broad discretion to supervise the deferral of the income_tax_liability pursuant to revproc_94_58 the deferring taxpayers could satisfy all or part of the deferred income_tax_liability by designating any portion of an overpayment for the taxable_year and or to the second and or third installment the revenue_procedure however warned the deferring taxpayers that the service was not bound by a taxpayer's designation specifically the revenue_procedure provided taxpayers choosing the overpayment option of paying an installment are cautioned that the internal_revenue_service will apply such a designated overpayment first to any other outstanding federal tax_liability whether the service can use deficiency or summary_assessment procedures to assess the amount of a nonrebate erroneous refund is not clear compare 86_f3d_1067 49_f3d_340 with clayton v commissioner t c memo date lesinski v commissioner t c memo date see also clark f 3d pincite while both the service and the courts agree that sec_7405 is not the service’s exclusive remedy for the recovery_of nonrebate erroneous refunds no court has squarely addressed the issue of whether the service has the authority to assess nonrebate erroneous refunds tl-n-2902-97 notwithstanding any taxpayer designation tl-n-2902-97 some taxpayers took advantage of this payment option the service however did not always follow a taxpayer’s designation in some instances the service either applied the overpayment to the taxpayer’s other outstanding federal tax_liability or refunded the full amount of the overpayment a overpayments applied to the taxpayer’s liability as designated erroneous refund issued where the service actually applied the and or tax_year overpayment to the tax_year as designated the taxpayer’s liability was extinguished in the amount of the payment s see 946_f2d_1143 5th cir the service may administratively collect only that portion of the taxpayer’s deferred liability which has not been satisfied id if the service erroneously refunded any portion of the overpayment actually applied to the taxpayer’s account the service may proceed to recover the amount refunded by following proper erroneous refund procedures b overpayments applied to the taxpayer’s other outstanding tax_liabilities sec_6402 authorizes the service to offset the amount of an overpayment against any liability in respect of an internal revenue tax further revproc_94_58 specifically authorized the service to apply the taxpayer’s and overpayments to any other outstanding tax_liabilities of the taxpayer even though the taxpayer designated the overpayments to be applied to the deferred liability thus application of these overpayments to other outstanding tax_liabilities of the taxpayer would not be erroneous the service may still collect the full unpaid portion of the taxpayer’s deferred income_tax_liability c overpayments not applied as designated refund issued for the or tax_year the service’s failure to follow the taxpayer’s instructions to apply part or all of the overpayment for the and or tax_year to the taxpayer’s liability should not constitute an erroneous refund the service should argue that the failure to follow a taxpayer’s designation is just that a failure to follow a taxpayer’s designation and that such failure does not rise to the level of an erroneous refund sec_6402 authorizes the service to offset any amount of an tl-n-2902-97 overpayment against any liability with respect to an internal revenue tax this provision is not mandatory on the other hand the service is required to refund any part of an overpayment not used to offset another liability accordingly the service should argue that where as here the liability appeared fully paid the service was required by sec_6402 to refund to the taxpayer the entire amount of the overpayment as such the refund was not erroneous the service should treat these refunds as it would treat any refund of an overpayment where the taxpayer designated the overpayment to another tax_liability see accounts resolutions handbook sections and at best the taxpayer may be entitled to abatement of a portion of the penalties and or interest for the tax_year see irm also sec_6404 sec_301 2t if you have any questions or comments regarding this matter please contact inga c plucinski at or daniel j parent at assistant chief_counsel income_tax accounting by michael d finley assistant chief_counsel general litigation by joseph w clark cc eosco t s new carrollton c4-413 eocso t c room cc dom fs room
